Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub2009/0015147 A1) in view of Oya (JP 2015/133574 A) and in further view of Wang (PG Pub 2007/0084732 A1) and with Stockum (US Pat. 9,379,326 B2, used as evidentiary support).
Consider Claim 1, Chen is in the process of forming electronic display device (abstract). Chen teaches the process of inkjet printing of a covering material onto a substrate forming a 22), onto a substrate (20) forming lines (24) on the outer portion (as plating target) and a central part (62) as an inner parts (as discontinuous part) during the drying step, where the central part (discontinuous part) is removed by surface micro etching method (27) (Figs. 2A-2E, [0037]-[0038]), where the surface micro–etching method include immersion, spraying with a solvent [0038]. Chen teaches the process of printing multiple drops, by dropping a first drop then drying forming lines (561, 562), then dropping a second drop followed by drying and forming an additional line (563) then repeated as desired (Fig. 11A-11D, [0048]).
Chen does not teach the deposited material are conductive material, nor the step of electroplating with plating solution.
However, Oya is in the process of forming electronic device comprising an electrode (abstract), teaches the process of forming pattern/lines made of conductive material using printing process (page 5, 9th paragraph), where the printing process include ink jetting an ink liquid onto the substrate (page 9, 9th paragraph) where the dropped ink form a pattern using coffee ring effect, followed by drying process forming lines on the edge of the drop as conductive wires (page 6, 2nd-4th paragraph). Oya teaches the conductive material comprise fine conductive particles and/or conductive polymers, fine conductive particles such as copper, silver and nickel (page 8, 1st -2nd paragraph). Oya teaches the process of plating the formed wiring/electrode which had formed in a line pattern having conductive materials, using plating treatment such as electroplating (page 11, 4th
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen with Oya to include conductive material within the ink droplets, to form conductive wires/electrode (abstract), and to electroplate the formed wires/electrodes, to stabilize the conductivity and to reduce resistivity (page 11, 4th paragraph).
The combined Chen (with Oya) does not teach the electroplating process includes electroplating solution having multiple metals salt, complexing agent, nor the removing of the discontinuous part with the plating solution (removal of central part 26 of Chen).
However, Wang is in the process of electroplating electrodes using metal plating baths (abstract, [0002]), teaches the process of electroplating using metal electroplating baths comprising metal ions source, electrolyte, suppressors [0016]. Wang teaches the metal ions to include metal salts such as metal sulfide, metal halide, of metals such as copper, nickel, tin, zinc [0017], where the electrolyte includes acidic material such as phosphoric acid [0019], and where the suppressors include complexing agent such as citric acid [0046].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Chen (with Oya) with Wang to use Wang’s metal plating solution, to provide with deposited metal having selectively desired level of impurities to reduce the formation of the stress induced voids within the formed metal lines [0007].
The combined Chen (with Oya and Wang) teaches the forming of lines including plating target (24), and discontinuous part (26) (Chen, Fig. 2B) where the lines are formed from a fine conductive particle such as silver (Oya, page 8,1st-2nd
Wang does not explicitly teach the removal/etching of the formed discontinuous portion (26) using the above ingredient of the electroplating bath.
However, Stockum is in the process of selectively etching silver nano wire using etching paste, where the etching paste is an acidic etching paste, printed onto the surface of the material, including phosphoric acid (Col. 3, lines 4-30).
Therefore, the electroplating solution of Wang comprising phosphoric acid would be used to selectively etch the discontinuous part (26) of Chen which comprises silver nano particle, and electroplating the remaining plating target (24).
Consider Claim 2-5, the combined Chen (with Oya and Wang) teaches the electroplating solution to include multiple metal salt such as metal sulfide, metal halide where the metal include elements such as copper, nickel, Tin, and zinc (Wang, [0017]) thus forming copper sulfate (0.159 EV), nickel sulfate (1.59 EV), zinc sulfate (-1.199 EV), and Stannous chloride (-1.07 EV). Where it would be obvious for skilled person in the art to adjust the concentration of the desired metallic salts to electroplate a desired metal pattern/electrode, using a desired metal salt as main metallic salt (including copper and nickel), while having the two other metal salt as additional impurities (including zinc and Tin), using known engineering principles and routine experimentation, with reasonable expectation of success.
Consider Claims 6, 8, 10, 12 and 14, the combined Chen (with Oya and Wang) teaches the process of printing in a close geometrical figure on the substrate (Chen, [0031]) with a liquid containing conductive material (Oya, page 8, 1st paragraph), and subsequently drying the liquid forming conductive metal on the edge of the dried liquid (Oya, page 6, 2nd-4th paragraph) where 26) in the metal within an inter-small thickness, and plating target part (24) on the outer- thicker portion of the wire (Chen, Fig. 2E).
Consider Claims 7, 9, 11, 13 and 15-16, the combined Chen (with Oya and Wang) teaches the process of ink jetting the conductive material onto the substrate (Oya, page 9, 9th paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718